UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 16, 2014 SINGLE TOUCH SYSTEMS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53744 13-4122844 (State or other jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 100 Town Square Place, Suite 204 Jersey City, NJ 07310 (Address of principal executive offices) (Zip Code) (201) 275-0555 (Registrant’s telephone number, including area code) n/a (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers On May 16, 2014, Stuart Levine resigned as a director of Single Touch Systems Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SINGLE TOUCH SYSTEMS INC. Date: May 20, 2014 By: /s/ James Orsini Name: James Orsini Title: Chief Executive Officer and President
